                         Case 3:19-cv-00002-DHB-BKE Document 35 Filed 08/25/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                        United States District Court
                                                  Southern District of Georgia
                  JOSE L. NIEVES,

                                     Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        CV 319-002

                  STACY MOODY, Correctional Officer,

                                     Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order dated August 25, 2020, the Report and Recommendations of the

                     Magistrate Judge is ADOPTED as the Court's opinion; therefore, Plaintiff's Motion for Summary

                     Judgment is DENIED. Furthermore, Defendant's Motion for Summary Judgment is GRANTED.

                     Judgment is hereby ENTERED in favor of Defendant. This case stands CLOSED.




            08/25/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy
                                                                                       puty Clerk
GAS Rev 10/1/03
